Opinion issued July 12, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00460-CV
____________

IN RE GLENN F. SMITH, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relator Glenn F. Smith has filed a petition for writ of mandamus complaining of
Judge Blackstock's (1) alleged violation of section 24.941 of the Texas Government Code. 
	We deny the petition for writ of mandamus.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Higley.
1.              
             -